
	

114 HR 587 IH: Providing Resources Early for Kids Act of 2015
U.S. House of Representatives
2015-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 587
		IN THE HOUSE OF REPRESENTATIVES
		
			January 28, 2015
			Mr. Pocan (for himself, Mr. Honda, Mr. Hastings, Mr. Cartwright, and Mr. Price of North Carolina) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To direct the Secretary of Education to award grants to States to improve early education.
	
	
 1.Short titleThis Act may be cited as the Providing Resources Early for Kids Act of 2015 or the PRE–K Act. 2.FindingsCongress finds the following:
 (1)Children’s experiences in the first 5 years of life influence the developing brain and have a significant and lasting impact.
 (2)All children deserve access to high-quality early learning experiences that can support children's cognitive, social, and emotional development and help prepare children to succeed in school and in life.
 (3)Research shows that high-quality early education programs can improve early reading and early mathematics skills, decrease grade retention, decrease the need for special education services, and increase the likelihood that children will graduate from secondary school and become productive members of society.
 (4)The economic benefits of early education experiences are clear, and providing parents with greater access to high-quality early learning programs will benefit children, families, and our Nation.
 (5)High-quality early education programs have well-trained and well-compensated teachers, small class sizes, a full-day program, comprehensive services, family participation, and a research-based curriculum that aligns with strong early learning standards. The quality of State early education programs varies significantly across the United States.
 (6)While nearly three-quarters of children ages 3 through 5 who are not in kindergarten spend time in non-parental care each week, research suggests that most are not in high-quality settings that meet the full range of their developmental needs.
 (7)A Federal partnership with States— (A)will help increase access to voluntary, high-quality preschool programs;
 (B)is a necessary step to improving the Nation’s elementary and secondary schools and helping States close the achievement gap and improve graduation rates; and
 (C)should be a national priority. 3.Early education grants (a)Program establishedFrom amounts made available to carry out this Act, the Secretary of Education, in consultation with the Secretary of Health and Human Services, shall make grants each fiscal year to States to enhance or improve State-funded preschool programs.
			(b)Allotment
 (1)DeterminationFrom funds appropriated under section 13, and not reserved under subsection (c), the Secretary shall make a base allotment to each State that has submitted an approved application and is either—
 (A)a qualified State (as defined in section 4(a)); or (B)a selected State (as designated under section 4(b)).
 (2)AmountThe amount of the base allotment described under paragraph (1) for each State shall be based on the number of children who are under age 5 from a family with income below the poverty line for each State, compared to the number of such children from all States, except that no State shall have a base allotment that is less than 0.25 percent of the amounts appropriated under this Act.
 (3)Basis for the base allotmentThe Secretary shall determine the amount of the base allotment under paragraph (2) as if every State was to receive a base allotment.
 (4)RemainderIn any fiscal year for which not every State is to receive a base allotment, the Secretary shall reallot any funds remaining after the determination of a base allotment under paragraph (2) to each State that has submitted an approved application and is a qualified State. Such remaining funds shall be realloted among such qualified States and shall be determined by comparing the number of children who are under age 5 from a family with income below the poverty line for each such qualified State to such number for all such qualified States.
 (c)ReservationFrom the amount appropriated each fiscal year to carry out this Act, the Secretary shall reserve 1 percent for the purpose of making grants to Indian tribes and tribal organizations, as described in section 10.
			4.State eligibility
 (a)Qualified StatesFor purposes of this Act, the term qualified State means a State that meets each of the following criteria: (1)The State carries out a voluntary State-funded preschool program that includes, at a minimum, the following:
 (A)Use of research-based curricula that are aligned with State early learning standards that are developmentally appropriate and include, at a minimum, each of the following domains:
 (i)Language development. (ii)Literacy.
 (iii)Mathematics. (iv)Science.
 (v)Creative arts. (vi)Social and emotional development.
 (vii)Approaches to learning. (viii)Physical and health development.
 (B)Use of nationally established, or better, best practices for group size and teacher-to-student ratios, appropriate to the age group being served.
 (C)A requirement that each teacher holds an associate degree, or higher, in early childhood education or a related field.
 (D)A requirement to operate for at least the length of an academic year. (2)The State shall have developed a plan, including a timetable, for moving toward a requirement for State-funded preschool programs that each teacher holds a baccalaureate degree in early childhood education, or in a related field if specialized training in early childhood education has also been completed, not more than 5 years after the State first receives a grant as a qualified State under this Act.
 (3)The State, at a minimum, shall ensure that the average per-child expenditure by the State and the State's political subdivisions to support State-funded preschool programs for the fiscal year for which the grant is made is equal to, or greater than, the average of such per-child expenditure for the previous 2 fiscal years.
 (4)The State, at a minimum, shall ensure that the total expenditure by the State to support State-funded preschool programs for the fiscal year for which the grant is made is equal to, or greater than, such expenditure for the preceding fiscal year.
 (5)The State, at a minimum, shall ensure that the total expenditure by the State to support State-funded child care services and activities for the fiscal year for which the grant is made is equal to, or greater than, such expenditure for the preceding fiscal year.
 (6)In the case of a State that has a rating system to rate the quality of preschool programs in the State, the State shall ensure that all State-funded preschool programs in the State are rated under such system.
				(b)Selected States
 (1)In generalEach fiscal year, the Secretary shall carry out, on a competitive basis, a process for the designation of States as selected States for purposes of this Act. The Secretary shall determine whether to designate any States as selected States and, if so, shall determine the States that are to be designated as selected States.
 (2)Basis for determinationsThe determinations required by paragraph (1) shall be based on— (A)a State meeting the requirements of paragraphs (3) through (5) of subsection (a);
 (B)the quality of the applications submitted; and (C)the extent to which a State demonstrates that the State, if designated, will become a qualified State within 2 fiscal years.
 (3)Period of designationA designation as a selected State under this subsection shall apply to a State for 2 fiscal years. If a State is both a qualified State and a selected State for a fiscal year, the State shall be treated for purposes of this Act as a qualified State rather than a selected State.
				5.Applications
 (a)In generalA State desiring to receive funds under this Act shall submit an application to the Secretary at such time and in such manner as the Secretary may reasonably require. In developing such application, the State shall consult with the State Advisory Council on Early Childhood Education and Care (described in section 642B(b) of the Head Start Act (42 U.S.C. 9837b(b))) or a similar State entity, and providers of early childhood programs operating in the State.
 (b)Required contentsThe application referred to in subsection (a) shall include, at a minimum, the following: (1)If the State desires to be treated as a qualified State, information sufficient for the Secretary to determine whether the State is a qualified State.
 (2)If the State desires to be designated as a selected State— (A)assurances that the State, if designated as a selected State, will become a qualified State within 2 fiscal years;
 (B)information sufficient for the Secretary to determine whether the State meets the requirements of paragraphs (3) through (5) of section 4(a); and
 (C)information relating to any competitive criteria that the Secretary may establish. (3)A description of how the funds received under this Act will be used to enhance or improve preschool programs in the State.
 (4)A description of how the State is working to build the State's capacity to serve more children in high-quality early education programs, including the building of new facilities, as appropriate.
 (5)A description of how the State will ensure that any funds made available to State-funded preschool program providers are made available to a range of types of such preschool providers, including local educational agencies and community-based providers such as child care and Head Start, as appropriate.
 (6)Assurances that amounts received by the State under this Act will be used only to supplement, and not to supplant, Federal, State, and local funds otherwise available to support existing early childhood services and activities.
 (7)A description of how the State will evaluate the effectiveness of the use of funds received under this Act.
 (8)A description of how the State will use the funds to better meet the needs of low-income working parents.
 (9)A description of how the use of funds will help meet the developmental needs of children in the State.
 (10)A description of how the State will ensure that State-funded preschool programs are available to, and appropriate for, children with disabilities.
 (11)A description of how the State-funded preschool programs will be culturally and linguistically appropriate and how the State plans to meet the early education needs of children with limited English proficiency.
 (12)A description of how the State is working to develop and use research-based curricula that are aligned with State early learning standards and are linguistically and culturally appropriate for children with limited English proficiency.
 (13)A description of how the State agency designated under subsection (c) will coordinate with other State agencies delivering early childhood development programs or services.
 (14)A description of how the State will ensure that State-funded preschool programs will coordinate with local educational agencies in the area to ensure a smooth and successful transition to kindergarten.
 (15)A description of how the State monitoring process will effectively assess and ensure the quality of State-funded preschool programs.
 (16)A description of how the State will coordinate this grant with the efforts of the State Advisory Council on Early Childhood Education and Care (described in section 642B(b) of the Head Start Act (42 U.S.C. 9837b(b))) or another State entity that is coordinating a system of early childhood development and education for children from birth to kindergarten entry.
 (17)A description of how the State-funded preschool programs that are not universal prioritize children from low-income families.
 (18)A description of how the State is working to eliminate barriers and improve access to State-funded preschool programs for children who live in rural areas.
 (19)A description of how the State is working to address the transportation needs of families for whom lack of transportation is a significant barrier to accessing State-funded preschool.
 (c)State agencyThe application shall designate a State agency to administer and oversee grant funds and the activities carried out under this Act.
			6.Use of funds
 (a)PriorityIn using funds provided under this Act, a State shall give priority to improving the quality of State-funded preschool in communities with high concentrations of low-income children.
 (b)Specific usesSubject to subsections (c) and (d), a State that receives funds under this Act shall use such funds to carry out 1 or more of the following activities:
 (1)To increase the number of teachers and program directors in State-funded preschool programs who hold a baccalaureate degree in early childhood education, or in a related field if specialized training in early childhood education has also been completed.
 (2)To increase the number of teacher aides in State-funded preschool programs who hold an associate degree in early childhood education, or in a related field if specialized training in early childhood education has also been completed.
 (3)To increase the number of program directors, teachers, and teacher aides who have specialized training in working with children and families with limited English proficiency.
 (4)To increase the number of program directors, teachers, and teacher aides who have specialized training in working with children with disabilities.
 (5)To increase the compensation or benefits provided to teachers, program directors, and teacher aides in State-funded preschool programs in order to improve the ability of those programs to recruit and retain such teachers, program directors, and teacher aides.
 (6)To decrease group size in classrooms in State-funded preschool programs. (7)To improve the teacher-to-student ratios in classrooms in State-funded preschool programs.
 (8)To provide, in State-funded preschool programs, 1 or more of the following comprehensive services that support healthy child development and positive child outcomes and school readiness:
 (A)Vision and hearing screenings and referrals. (B)Health and mental health screenings and referrals.
 (C)Parent involvement opportunities. (D)Nutrition services.
 (9)To extend the number of— (A)hours per day of program operation of State-funded preschool programs;
 (B)days per week of program operation of State-funded preschool programs; or (C)weeks per year of program operation of State-funded preschool programs.
 (10)To improve the State’s system for monitoring the quality of State-funded preschool programs. (11)To provide opportunities for intensive and on-going research- and evidence-based professional development in the domains described in section 4(a)(1)(A) for staff of State-funded preschool programs.
 (12)To provide induction and support for preschool program directors, teachers, and staff during the first 3 years of employment in a new position, and to provide on-going mentoring to such individuals by persons with education and expertise in supporting teachers in effective teaching practices with young children and in supporting program directors in early childhood education and program management.
 (13)To renovate existing facilities, except that such renovation must be limited to minor rehabilitation or remodeling needed to ensure that State-funded preschool program facilities are age and developmentally appropriate.
 (14)To provide preschool classroom supplies or equipment. (c)Set-AsideA State that receives funds under this Act shall use 10 percent of such funds to improve the quality of early learning environments for children from birth to age 3 through research- and evidence-based methods.
			(d)Special rule
 (1)In generalNotwithstanding subsection (b), a qualified State that receives funds under this Act may use not more than 50 percent of the funds remaining after the set-aside described under subsection (c) for the purpose of expanding a State-funded preschool program, with priority for such expansion to communities with high concentrations of low-income children, that meets or exceeds the criteria in section 4(a) if—
 (A)the amount appropriated under section 13 is not less than $250,000,000; or (B)the State-funded preschool program meets or exceeds the following criteria:
 (i)The standards described in subparagraphs (A) and (B) of section 4(a)(1). (ii)Each teacher holds a baccalaureate degree in early childhood education (or a related field if specialized training in early childhood education has also been completed).
 (iii)Each provider provides full-day services at all locations. (iv)Each provider provides comprehensive services to at-risk children participating in the State-funded preschool program.
 (v)Each teacher participates in on-going professional development in child development and learning. (vi)Each provider provides linguistically and culturally appropriate standards for serving children with limited English proficiency participating in the State-funded preschool program.
 (2)State definition and applicabilityFor the purpose of establishing a priority for expansion under paragraph (1), the State shall define what constitutes a high concentration of low-income children. In any State described in paragraph (1) in which all communities with high concentrations of low-income children are served by a State-funded preschool program, the priority for expansion described in such paragraph shall not apply.
 (e)Rule of constructionFunds provided under this Act shall be used only to improve or enhance a State-funded preschool program. Nothing in this Act shall be construed such that a State may use these funds only for existing State-funded preschool program providers.
 7.Matching requirementsThe Secretary shall not make a grant to a State under this Act unless the State agrees to the following:
 (1)Qualified StateIn the case of a qualified State, the State will make available non-Federal contributions in an amount equal to not less than 30 percent of that portion of the Federal funds provided under the grant that represent the base allotment under section 3(b)(2).
 (2)Selected StateIn the case of a selected State, the State will make available non-Federal contributions in an amount equal to not less than 50 percent of that portion of the Federal funds provided under the grant that represent the base allotment under section 3(b)(2).
			8.Reporting requirements
 (a)Report to CongressFor each year in which funding is provided under this Act, the Secretary shall submit an annual report to Congress on the activities carried out under this Act, including, at a minimum, information on the following:
 (1)The activities undertaken by qualified States and selected States that improved or enhanced State-funded preschool programs.
 (2)The progress of selected States in moving toward fulfilling criteria to become a qualified State. (3)The extent to which the State used funds to expand a State-funded preschool program, as allowed under section 6(d).
 (4)The costs and barriers to expansion, including building and renovating preschool facilities so that such facilities are high-quality and age and developmentally appropriate.
 (b)Report to SecretaryEach State that receives a grant under this Act shall submit to the Secretary an annual report on the following:
 (1)The activities carried out by the State under this Act, including— (A)how funds provided under this Act were used to enhance and improve the quality of State-funded preschool programs, including enhancing and improving the quality of State-funded preschool programs serving children who live in a rural area; and
 (B)such other information as the Secretary may reasonably require. (2)The activities carried out by the State-funded preschool program, including—
 (A)the number and ages of children served by the State-funded preschool program; and (B)the number and ages of children in such program with a disability, with limited English proficiency, from low-income families, and from rural areas.
 9.Special ruleFunds under this Act may not be used for the purposes of assessments that provide rewards or sanctions for individual children or teachers.
 10.Applications for Indian tribesThe Secretary shall award competitive grants to Indian tribes and tribal organizations to carry out a program under this Act. An Indian tribe or tribal organization desiring to receive funds under this Act shall submit an application to the Secretary at such time and in such manner as the Secretary may reasonably require. For purposes of submitting such application and for expending funds received under this Act, Indian tribes and tribal organizations shall comply with sections 4 through 9.
 11.DefinitionsFor purposes of this Act: (1)Local educational agencyThe term local educational agency has the meaning given such term in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (2)Poverty lineThe term poverty line has the meaning given such term in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (3)Rural areaThe term rural area means a geographic area served by a rural local educational agency. (4)Rural local education agencyThe term rural local educational agency means a local educational agency having administrative control or direction of schools which meet a metro-centric locale code of 41, 42, or 43 as determined by the National Center for Education Statistics, in conjunction with the Bureau of the Census, using the system of the National Center for Education Statistics for classifying local educational agencies.
 (5)SecretaryThe term Secretary means the Secretary of Education. (6)StateThe term State has the meaning given such term in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (7)State-funded preschool programThe term State-funded preschool program means a program that— (A)serves children who are ages 3 through 5;
 (B)has a primary focus of supporting early childhood education, including supporting children’s cognitive, social, emotional, and physical development and approaches to learning;
 (C)helps prepare children for a successful transition to kindergarten; (D)is funded either in whole or in part by a State through a State agency with authority to promulgate regulations and monitor participating programs; and
 (E)may be a Head Start program. (8)Limited English proficiencyThe term limited English proficiency, when used with respect to a child, means a child—
				(A)
 (i)who was not born in the United States or whose native language is a language other than English; (ii) (I)who is a Native American (as defined in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)), an Alaska Native, or a native resident of an outlying area (as defined in such section 9101); and
 (II)who comes from an environment where a language other than English has had a significant impact on the child’s level of English language proficiency; or
 (iii)who is migratory, whose native language is a language other than English, and who comes from an environment where a language other than English is dominant; and
 (B)whose difficulties in speaking or understanding the English language may be sufficient to deny the child—
 (i)the ability to successfully achieve in a classroom in which the language of instruction is English; or
 (ii)the opportunity to participate fully in society. 12.ConstructionNothing in this Act shall be construed to require a child to attend a preschool program.
 13.AuthorizationThere are authorized to be appropriated to carry out this Act such sums as may be necessary for each of the fiscal years 2016 through 2020.
		
